Barnard, P. J.
The defendants in this case are called because their conduct as water commissioners did not suit the plaintiffs in their selection of a *808source of supply from which to get water for the village of Tarrytown. The authority to do the work complained of is found in chapter 181 of the Laws of 1875, and chapter 211 of the Laws of 1885, amending the first act. The acts named confer upon the said water commissioners the power to procure, by purchase or condemnation, a source of supply, and they are not required by either of said acts to submit to the tax-payers the question as to from what source they should procure the water. The board is the sole arbiter of this question, and they decided to purchase the Brown & Storms or East View property, so called, and have purchased the same, and established the waterworks. The water commissioners acted entirely within the law, and that their judgment does not suit the plaintiffs does not make the conduct illegal. The judgment must therefore be affirmed, with costs.